           Case 1:18-cv-08653-VEC-SDA Document 263 Filed 04/27/21 Page 1 of 5



1                                IN THE UNITED STATES DISTRICT COURT
2

3                          FOR THE SOUTHERN DISTRICT OF NEW YORK

4    D. GEORGE SWEIGERT                                  Case No.: 1:18-cv-08653-VEC-SDA
5                   Plaintiff,
6
     vs.                                                 MOTION SEEKING PRELIMINARY
                                                         INJUNCTION AND STAY OF
7                                                        PROCEEDINGS
     JASON GOODMAN,
8
                    Defendant
9

10

11

12
            Defendant Jason Goodman Pro Se respectfully requests the court grant him injunctive
13
     relief from the Plaintiff. Defendant seeks a stay of all proceedings pending the resolution of
14
     NATAS v MSD. Defendant alleges based on information and belief that Plaintiff deliberately
15

16   agitated that lawsuit and intends to continue this practice. Plaintiff has engaged in a NON-STOP

17   ongoing harassment campaign against Defendant for the past three years which includes this
18
     instant lawsuit and his participation in others. In what can only be described as an egregious
19
     breach of conduct, on or about April 12, 2021 Plaintiff contacted the offices of Chester
20
     Yokoyama, DDS, Defendant’s personal dentist, seeking medical information about Defendant
21

22   (EXHIBIT A). Plaintiff has no legitimate reason to contact Defendant’s dentist. Plaintiff has

23   caused Bitchute.com to remove video evidence of the Plaintiff’s own admission of a family
24
     history of serious mental illness. Plaintiff’s collective actions cause Defendant to fear for his
25
     personal safety. Allowing discovery to move forward will not only fail to provide useful
26

27
     information with regard to this lawsuit, but will only serve to provide the Plaintiff with countless

28   new harassment vectors with which he may further disrupt Defendant. Defendant prays the court
     MOTION SEEKING - 1
           Case 1:18-cv-08653-VEC-SDA Document 263 Filed 04/27/21 Page 2 of 5



1    will grant the requested injunctive relief and further compel the Plaintiff to show cause as to why
2
     he would contact Defendant’s Dentist and what he intended to do with any information learned
3
     from such a communication. This is only the most recent demonstration of the lengths to which
4
     Plaintiff will go to in his ongoing effort to harass and intimidate Defendant. Defendant
5

6    respectfully moves this court to stay all proceedings in Sweigert v. Goodman until NATAS v

7    MSD has been resolved and the identity and true motive of the individual who initially contacted
8
     Adam Sharp is known. Defendant also respectfully request that the court enjoin Plaintiff from
9
     making any public or private commentary or inquiry, social media posts, email communications,
10
     blog posts, video posts or any other form of communication about Defendant to any third party
11

12   pending the resolution of NATAS v MSD.

13

14

15
     Respectfully submitted
16
     April 27, 2021
17

18                                    ____________________________________________________
                                                              Jason Goodman, Defendant, Pro Se
19                                                                        252 7th Avenue Apt 6s
                                                                          New York, NY 10001
20
                                                                                 (323) 744-7594
21                                                                truth@crowdsourcethetruth.org

22

23

24

25

26

27

28
     MOTION SEEKING - 2
Case 1:18-cv-08653-VEC-SDA Document 263 Filed 04/27/21 Page 3 of 5




                           (EXHIBIT A)
            Case 1:18-cv-08653-VEC-SDA Document 263 Filed 04/27/21 Page 4 of 5


  From: info@dentalhealing.com
Subject: FW: Jason Goodman, DOB April 7, 1974, formerly of New York City
   Date: April 12, 2021 at 12:37 PM
     To: Jason@21stcentury3d.com




       -----Original Message-----
       From: Spoliation Notice <spoliation-notice@mailbox.org>
       Sent: Sunday, April 11, 2021 3:54 PM
       To: info@dentalhealing.com; Spoliation Notice <spoliation-notice@mailbox.org>; dentalboard@dca.ca.gov
       Cc: iso@ic.fbi.gov; NICS@ic.fbi.gov
       Subject: Jason Goodman, DOB April 7, 1974, formerly of New York City

       To:
       Dental Healing
       Chester Yokoyama, DDS
       1127 Wilshire Blvd.
       Suite 908
       Los Angeles, CA 90017

       Dear Sir,

       Are you presently treating the following patient?

        Jason Goodman, DOB April 7, 1974, formerly of New York City

       Best,

       D. Geo. Sweigert
      Case 1:18-cv-08653-VEC-SDA Document 263 Filed 04/27/21 Page 5 of 5




                                                                          Jason Goodman
                                                                        252 7th Avenue #6s
                                                                       New York, NY 10001
      U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
                             (FOLEY SQUARE)
 D George Sweigert
                                               CIVIL CASE #: 1:18-CV-08653-VEC
 Plaintiff
                                               JUDGE VALERIE E. CAPRONI
 v.
                                               MAGISTRATE STEWART D. AARON
 Jason Goodman

 Defendant



                              CERTIFICATE OF SERVICE

I HEREBY ATTEST that true copies of the pleadings filed with the Pro Se office on

April 27, 2021 and docketed later have also been sent to the following address.




              D. GEORGE SWEIGERT
              GENERAL DELIVERY
              NEVADA CITY, CA 95959




                                                                            Jason Goodman
